DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 5, 6–9, 13 and 18–20 recite limitations that are written in means-plus-function format, but do not invoke 35 U.S.C. 112(f).
For independent claims 6, 7 and 13, the following limitations (or their equivalent) do not invoke 35 U.S.C. 112(f):
“at least one filter device configured to position the filter element at least partially in the air-flow path”
“at least one connecting unit configured to connect to the filter element” 
“generating…vibrations with an exciter element of a vibration unit of the filter device” 
“at least one sensor unit which has at least one sensor element configured to sense at least one parameter of the filter element”

A “filter device” is understood to be a filter.  A “connecting unit” is understood to be a connector.  A “vibration unit” is understood to be a vibrator.  An “exciter element” is See MPEP 2181(I)(A).  
Furthermore, claim 5 recites:
5.  The suction module as claimed in claim 7, wherein the vibration unit comprises at least one fastening element that is configured to fix the at least one exciter element on one or more of the connecting unit and the filter element.  Emphasis added.

The highlighted limitation does not invoke 35 U.S.C. 112(f) because a “fastening element” is understood to be a fastener, which has sufficiently definite structural meaning in the art.  See MPEP 2181(I)(A).
Additionally, claim 8 recites:
8.  The suction module as claimed in claim 7, wherein the filter device has at least one fixing element configured to fix the at least one exciter element of the vibration unit on one or more of the connecting unit and the housing.  Emphasis added.

The highlighted limitation does not invoke 35 U.S.C. 112(f).  A person of ordinary skill in the art, when reading the specification, would understand that a “fixing element” is a connector, which has sufficiently definite structural meaning in the art.  See MPEP 2181(I)(A).
Furthermore, claim 9 recites:
9.  The suction module as claimed in claim 7, further comprising at least one air-flow unit configured to generate an air flow that transports particles along the air-flow path, wherein as seen along a main flow path direction of air flow, the filter 

The highlighted limitation does not invoke 35 U.S.C. 112(f).  Rather, a person of ordinary skill in the art, when reading the specification, would understand that an “air-flow unit” is a blower or a fan-like device, which has sufficiently definite structural meaning in the art.  See MPEP 2181(I)(A).  Note that the Examiner withdraws the previous 35 U.S.C. 112(f) interpretation of this limitation.  
Additionally, claim 18 recites:
18.  The system as claimed in claim 13, wherein the suction module includes an air-flow unit configured to generate an air flow in a main flow direction to transport particles generated by the portable power tool along the air-flow path to the filter element.  Emphasis added.

The highlighted limitation does not invoke 35 U.S.C. 112(f).  Rather, a person of ordinary skill in the art, when reading the specification, would understand that an “air-flow unit” is a blower or a fan-like device, which has sufficiently definite structural meaning in the art.  This interpretation applies to claims 19 and 20 because they depend from claim 18.
Furthermore, claim 19 recites:
19.  The system as claimed in claim 18, wherein the air-flow unit is driven by a drive unit of the portable power tool.  Emphasis added.

The highlighted limitation does not invoke 35 U.S.C. 112(f).  A person of ordinary skill in the art, when reading the specification, would understand that a “drive unit” is a driver or motor, which has sufficiently definite structural meaning in the art.  See 
Additionally, claim 20 recites:
20.  The system as claimed in claim 18, wherein the suction module includes a first drive unit configured to drive the air-flow unit, the first drive unit separate from a second drive unit of the portable power tool.  Emphasis added.

The highlighted limitation does not invoke 35 U.S.C. 112(f).  A person of ordinary skill in the art, when reading the specification, would understand that a “drive unit” is a driver or motor, which has sufficiently definite structural meaning in the art.  See MPEP 2181(I)(A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 2–9, 12, 13, 17–21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Appel et al., US 2013/0136549 (“Appel”) in view of Schwalme 1 and optionally in view of Holzmann et al., WO2014/110354A2 (“Holzmann”)2.
Independent Claims 6, 7 and 13
Claim 6 describes a method for using a suction module for a portable power tool.  The method comprises releasably and directly connecting a housing of the suction module to an external portion of the portable power tool via a rigid connection interface.  The housing defines an air-flow path that extends continuously therethrough from an intake region to an exhaust region.  The intake region is positioned proximate to one or more of a tool and a tool holder of the portable power tool when the housing is connected to the external portion.  The suction module includes at least one filter device configured to position a filter element of the suction module at least partially in the air-flow path.
The method further comprises sensing with at least one sensor element of at least one sensor unit at least a filter parameter of the filter element.  The method further comprises generating, in dependence on the sensed parameter, vibrations with an exciter element of a vibration unit of the filter device, at a frequency of at least 1 kHz.  The vibrations act on the filter element to clean the filter element via a connecting unit connected to the filter element at a side of the filter element that is not within the at least one air-flow path.
Claim 7
Claim 13 describes a system comprising a portable power tool that includes a tool housing, and a suction module.  The suction module has the same structure as the suction module described in claim 6.
Appel disclsoes a method of operating a method of using a suction device 20 (corresponding to the claimed “suction module”) of a hand-held power drill 1 (the “portable power tool”—the drill 1 and suction device 20 are the “system” of claim 13).  Appel Fig. 1, [0021].  The method comprises releasably and directly connecting a suction housing 21 (the “housing”) of the suction device 20 to a machine housing 17 (the “external portion”) of the power drill 1.  Id. at Fig. 1, [0025].  The suction housing 21 is connected to the machine housing via a rigid connection interface because the hammer drill 1 is a rigid piece of equipment.  The suction housing 21 defines an air-flow path that extends continuously therethrough from an intake region to an exhaust region (the path that extends from suction opening 34 to the outlet downstream of filter 37).  Id. at [0027].  The suction opening 34 corresponds to the claimed “intake region” and the outlet downstream of the filter 37 is the “exhaust region.”  Id.  The suction opening 34 is positioned proximate to a drill bit 4 and a tool holder 2 (the “tool” and the “tool holder,” respectively) when the suction housing 21 is connected to the machine housing 17.  Id. at Fig. 1, [0022].  The suction device 20 includes a drawer 50 (the “filter device”) configured to position an air filter element 37 (the “filter element”) in the air-flowpath.  Id. at Fig. 1, [0027], [0030].

    PNG
    media_image1.png
    1016
    1057
    media_image1.png
    Greyscale

Appel’s filter element 37 is replaced when it becomes dirty.  Appel [0037].
The reference differs from claim 6, 7 and 13, however, because it fails to teach that the filter 37 is cleaned by vibrations from of a vibration unit when it is dirty.  As such, the reference also does not disclose a sensor element used to sense at least one parameter of the filter 37 with the vibrations being generated in dependence on the sensed filter parameter, as required by the claims.
However Schwalme discloses vibration generator 31 (the “vibration unit”) which is used to vibrate a vacuum cleaner filter 6 when it is dirty, to remove particulate matter from the filter 6.  Schwalme Fig., p. 4.  The vibration generator 31 comprises a piezo element (the “exciter element”) which creates the vibrations at a frequency between 10 to 20 kHz.  Id. at ps. 2, 3.  The vibration generator 31 can be “mechanically coupled to the” filter 6 by a coupling plate 32 (the “connecting unit”).  Id. at Fig., p. 2.  Vibrations from the vibration generator 31 are transferred to the coupling plate 32 and then into the filter 6.  Id.  The vibrations then act on the filter 6 to remove particulate matter.  Id
The vibration generator 31 is operated intermittently by control (the “sensor unit”) to clean the filter 6.  Schwalme p. 2.  The control comprises a pressure sensor (the “sensor element”) which is used to measure the pressure drop across the filter 6.  Id. at ps. 2, 3.  The pressure drop corresponds to the claimed “sensed filter parameter.”  The control turns the vibration generator 31 on if the measured pressure drop reaches a threshold value.  Id. at p. 3.  Therefore, the vibration generator 31 generates vibrations between 10 to 20 kHz with the piezo element in dependence on the sensed pressure drop value across the filter 6.  Id. at ps. 2, 3.  These vibrations act on the filter 6 to clean it via the coupling plate which mechanically couples the vibration generator 31 to the filter 6.  Id. at p. 2.

    PNG
    media_image2.png
    973
    1083
    media_image2.png
    Greyscale

Schwalme’s vibrating filter cleaning system is beneficial because it removes particulate matter from the cleaner filter 6, allowing it to operate at a relatively high degree of efficiency over a relatively long period of time.  Schwalme p. 1.  Appel’s filter 37 is replaced when it becomes dirty.  Appel [0037].  Therefore, it would have been 
The physical location of Schwalme’s vibration generator 31 relative to the filter 6 is not critical.  Rather, the vibration generator 31 must be in proximity to the filter 6 so that vibrations are transferred into the filter 6 to remove particulate matter from the filter.  Schwalme p. 2. Therefore, the cleaning system would be operable if the coupling plate 32/vibration generator 31 were connected to a side the filter 6 outside of the air-flow path—even though Schwalme illustrates the vibration generator 31 being at a side of the filter 6 within the air flow path.  The rearrangement of parts is within the ambit of a person of ordinary skill in the art when the rearrangement would not modify the operation of the device.  MPEP 2144.04(VI)(B).  Therefore, when modifying Appel to use Schwalme’s vibration cleaning system, it would have been obvious for the coupling plate 32/vibration generator 31 to be connected to the rectangular frame 75 Appel’s filter 37 (i.e., a side that is not within the air flow path).  Appel Fig. Figs. 1, 5, [0037].  This rearrangement would not alter the operation of the device, because the vibration generator 31 would still be able to transfer vibrations to the coupling plate and then into the filter 37 when the coupling plate is placed on the frame of the filter 37.
Additionally, Holzmann discloses an air filter that is cleaned by a vibration mechanism.  Holzmann [0040].  The vibration mechanism shakes the air filter media to dislodge particulate matter from the filter.  Id.  The vibration mechanism may be coupled to a variety of locations with respect to the air filter.  For instance, the vibration mechanism can be attached to the air filter frame, coupled directly to the air filter media or connected to a cleaning system component.  Id
As such, it would have been obvious to attach Schwalme’s vibration generator 31 to the frame 75 of Appel’s air filter 37.  Schwalme’s vibration generator 31 transfers vibrations into the filter to remove debris from the filter.  Schwalme p. 2.  Holzmann teaches that vibrations can be transferred into a filter by coupling a vibration mechanism to a filter frame, to the filter media itself or to some other component of the filter system.  Holzmann [0040].  Therefore, locating Schwalme’s vibration generator 31 on Appel’s frame 75 would be an obvious engineering choice, depending on the desired location of this mechanism.  A person of ordinary skill in the art would have a reasonable expectation of success in locating Schwalme’s vibration generator 31 on Appel’s filter frame 75, because Holzmann teaches that a vibration mechanism can be connected to a filter frame.  Holzmann [0040].
Dependent Claims 2–5, 8, 9, 12–14, 17–21 and 23
Claim 2 requires for the suction module of claim 7, the vibrations are generated by the at least one exciter element at a frequency greater than or equal to 10 kHz to clean the filter element.  
In Schwalme, the piezo element generates vibrations ranging from 10 to 20 kHz to clean the filter 6.  Schwalme p. 2.  Therefore, when Appel’s device is modified so that Schwalme’s vibration generator 31 cleans Appel’s filter 37, the piezo element would generate vibrations in a frequency range of 10 to 20 kHz to clean Appel’s filter 37.
Claim 3 requires for the device of claim 7, the at least one exciter element is configured to form an ultrasonic exciter element.  
Schwalme’s vibration generator 31 generates ultrasonic vibrations and therefore is an ultrasonic exciter element.  Schwalme p. 4.
Claim 4 requires for the device of claim 7, the exciter element is configured such that at least one of the vibrations generated by the exciter is always acting on the filter element during operation of the suction module.  
This limitation fails to patentably distinguish over the prior art because it describes the manner in which the device operates rather than its structure.  MPEP 2114(II).  Schwalme’s vibration generator 31, however, acts cyclically because it operates intermittently.  Schwalme p. 2.
Claim 5 requires for the device of claim 7, the vibration unit comprises at least one fastening element that is configured to fix the at least one exciter element on one or more of the connecting unit and the filter element.  
Schwalme’s vibration generator 31 is “mechanically coupled to the filter element” by the coupling plate 32.  Schwalme p. 2.  The mechanism that mechanically couples the vibration unit 31 to the coupling plate corresponds to the claimed “fastening element.”
Alternatively, note that the frame 75 of Appel’s filter 37 can correspond to the “connecting unit” of claims 6 and 7.  Appel Figs. 1, 5, [0037].  Schwalme’s coupling plate would be coupled to this frame when Appel’s device is modified to use Schwalme’s vibration cleaning system.  As such, the coupling plate would mechanically couple the vibration generator 31 to the frame.  Schwalme p. 2.   Therefore, the coupling plate would correspond to the “fastening element” of claim 5.
Claim 8 
Schwalme’s vibration generator 31 is mechanically connected to coupling plate 32.  Schwalme p. 2.  The connection between these two elements is a fixing element.  
Alternatively, note that the frame 75 of Appel’s filter 37 can correspond to the “connecting unit” of claims 6 and 7.  Appel Figs. 1, 5, [0037].  Schwalme’s coupling plate would be coupled to this frame when Appel’s device is modified to use Schwalme’s vibration cleaning system.  As such, the coupling plate would mechanically couple the vibration generator 31 to the frame.  Schwalme p. 2.   Therefore, the coupling plate would correspond to the “fixing element” of claim 8.
Claim 9 requires that the device of claim 7 further comprises at least one air-flow unit configured to generate an air flow that transports particles along the air-flow path.  The filter device is arranged at least “to a great extent” upstream of the air-flow unit. 
The phrase “to a great extent” is not indefinite, even though “great” is a subjective term.  See MPEP 2173.05(b)(IV).  Rather, the disclosure provides a standard for measuring the scope of this term, as it defines a “great extent” as more than 30% of a total volume of an element and/or of a unit.  Spec. dated Mar. 16, 2018 (“Spec.”) p. 10, ll. 32, 33.   
Appel’s device has a blower 36 with a fan wheel 121 which moves dirty air through the filter 37.  Appel Fig. 1 [0046].  The reference does not disclose the filter 37 being arranged upstream of the fan wheel 121 at least to a great extent.  However, it would been obvious to rearrange the configuration of the fan wheel 121 to be downstream of the filter 37 depending on the desired location of these components. See 
Claim 12 requires that of the suction module of claim 7, the portable power tool is configured as one or more of a hammer drill and a chisel drill.
This limitation fails to patentably distinguish over the prior art because claim 7 is directed to a “suction module for a power tool” rather than the power tool itself.  MPEP 2115 (“A claim is only limited by positively recited elements”).  However, Appel teaches this feature because its device is a hammer drill.  Appel [0022].
Claims 17 and 23 require that for the device of claim 7 and the system of claim 13, respectively, the rigid connection interface is configured as one or more of a form-fitting connection and a force-fitting connection.  
Appel’s suction housing 21 and machine housing 17 are force-fitted because some force holds these two components together as seen in Fig. 1.  
Additionally, the disclosure states that form-fitting and/or force-fitting connections are “already known to a person skilled in the art” as connecting two components of a power tool together.  Spec. p. 15, ll. 10–17.  These connections include “push-in interface, of a bayonet closure, of a connecting groove, of a connecting crosspiece or the like.”  Id.  It would have been obvious to use one of these connection mechanisms to attach Appel’s suction housing 21 to machine housing 17 because the Applicant admits that these connections are conventionally used in the art to attach similar components of a power tool.
Claim 18 
Appel’s suction device 20 comprises a blower 36 that is configured to generate air flow in a main flow direction to transport particles generated by the drill along the airflow path of the filter 37.  Appel Fig. 1, [0027].  The blower 36 corresponds to the “air-flow unit” because it has a fan wheel 121.  Id. at Fig. 3, [0046].
Claim 19 requires for the system of claim 18, the air-flow unit is driven by a drive unit of the portable power tool.
Appel’s blower 36 is driven by a fan motor 120 (the “drive unit”).  Appel Fig. 3, [0046].
Claim 20 requires for the system of claim 18, the suction module includes a first drive unit configured to drive the air-flow unit.  The first drive unit is separate from a second drive unit of the portable power tool.
Appel’s blower 36 is driven by a fan motor 120 (the “first drive unit”).  Appel Fig. 3, [0046].  The fan motor 120 is separate from a drive motor 5 (the “second drive unit”) of the power drill 1.  Id. at Fig. 2, [0022].
Claim 21 requires that for the device of claim 7, the filter element is a flat filter element enclosed within one or more of a frame element and an accommodating element of the connecting unit.
Appel teaches that its filter 37 is a flat filter element 74 held within a frame 75.  Appel Fig. 6, [0037].




Response to Arguments
Claim Objections
The Examiner withdraws the objection to claim 20, in light of the amendment.
35 U.S.C. 112(d)
The Examiner withdraws the 35 U.S.C. 112(d) rejection of claim 14, because this claim is cancelled. 
35 U.S.C. 103 Rejections
The Examiner maintains that the pending claims are unpatentable for the reasons stated above.
Claim 6 requires a vibration unit that is connected to a side of the filter element that is not within the at least one air flow path.
The Applicant argues that neither Appel nor Schwalme disclose the location of the coupling unit.  Applicant Rem. dated Nov. 09, 2021 (“Applicant Rem.”) 9.  Rather, Schwalme illustrates the coupling plate 32 positioned on the side of filter 6, within the air flow path.  Id.  
The Examiner respectfully disagrees with the Applicant’s analysis.  Locating Schwalme’s coupling plate 32 and vibration generator 31 on the side of Appel’s filter element 37 would be a routine engineering choice. The physical location of Schwalme’s vibration generator 31, relative to the filter 6, is not critical.  Rather, the vibration generator must be in proximity to the filter 6 so that vibrations are transferred into the filter 6 to remove particulate matter from the filter 6.  Therefore, the cleaning system produced by combining Appel with Schwalme, would be operation if the coupling plate 32/vibration generator 31 were connected on a side of the filter outside of the air flow 
The Applicant also argues Holzmann fails to cure the alleged deficiency in the rejection.  The Applicant notes that the claim requires a specific location of the connecting unit—being “not within the at least one air-flow path.”  Applicant Rem. 10.  The rejection notes that Holzmann teaches, at [0040], that the vibrator filter cleaner can be located either on the frame of a filter or on the filter media itself.  But, the location of the exciter element in Holzmann is not within the air-flow path.  Therefore, the Applicant asserts that even if Appel is further modified to position a vibratory filter cleaner on the frame, as taught by Holzmann, the combination fails to teach the claimed invention, as Holzmann teaches positioning the filter cleaner on a side of the structure within the air flow path.
The Examiner respectfully disagrees.  Rearranging the parts of a device is within the ambit of a person of ordinary skill in the art, when the rearrangement would not significantly affect the operation of the device.  See MPEP 2144.04(VI)(C).  Here, the prior art demonstrates a vibration device is commonly used to remove debris from a filter element.  The location of the vibration device, in relation to the filter element, is not critical, as long as the vibrator can transfer vibrations into the filter element.  Therefore, placing Schwalme’s coupling plate 32/vibration generator 31 on a side of Appel’s filter element 37—not within the air flow path—would have been a routine engineering choice.  
The Applicant argues that the Examiner incorrectly cited MPEP 2144.04(IV)(C) on page 18 of the Non-Final Rejection dated Aug. 26, 2021.  This section of the MPEP 
The Applicant also argues that the rearrangement of parts rationale from MPEP 2144.04(VI)(C) is misapplied.  Applicant Rem. 11.  The Applicant argues that in In re Japiske, the operation of the device would not change merely by relocating the starting switch.  However, here, the Applicant asserts that the operation of the claimed device and method would change by removing its position in the air flow, since there would be less structural restrictions to air flow and more exposed filter surface area.  The Applicant provides no evidence to support this conclusion, other than the attorney’s arguments.  The Applicant also argues that MPEP 2144.04(VI)(C) cannot be applied to this case, asserting that there is no evidence of record that positioning the prior art, would not affect its operation.  Applicant Rem. 12.
The Applicant’s arguments on this point are moot, because attorney arguments cannot replace evidence, where evidence is necessary.  See MPEP 2145(I).
However, the Examiner also maintains that rearranging the parts of the prior art, so that Schwalme’s coupling plate 32/vibration generator 31 on a side of Appel’s filter element 37—not within the air flow path—would not have significantly altered the operation of the prior art.  Schwalme’s vibrator works to remove debris from the filter, by transferring vibrations into the filter, to shake the debris loose.  This operation would 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of Schwalme is contained in the record as the 17-page Foreign Reference dated Mar. 16, 2018.  The machine translation is the 5-page Foreign Reference dated Mar. 17, 2021.  The original version is cited for the figures.  The machine translation is cited for the text.
        2 Holzmann is contained in the record as the 40-page Foreign Reference dated Aug. 26, 2021.